Name: 2013/93/EU: Council Decision of 14Ã April 2011 on the signing, on behalf of the European Union, of the Regional Convention on pan-Euro-Mediterranean preferential rules of origin
 Type: Decision
 Subject Matter: international trade;  economic geography;  international affairs;  Europe;  European construction
 Date Published: 2013-02-26

 26.2.2013 EN Official Journal of the European Union L 54/1 COUNCIL DECISION of 14 April 2011 on the signing, on behalf of the European Union, of the Regional Convention on pan-Euro-Mediterranean preferential rules of origin (2013/93/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Regional Convention on pan-Euro-Mediterranean preferential rules of origin, hereinafter referred to as the Convention, aims at replacing the protocols on rules of origin currently in force among the countries of the pan-Euro-Mediterranean area. (2) The participants in the Stabilisation and Association Process have been included in the pan-Euro-Mediterranean system of cumulation of origin through the Convention. (3) On 26 November 2009 the Council authorised the Commission to open negotiations with the EFTA States, the participants in the Barcelona Process, the participants in the Stabilisation and Association Process and the Faroe Islands on the Convention. (4) On 9 December 2009 the text of the Convention was endorsed by the Euromed Trade Ministers at their Conference held in Brussels. (5) The Convention should be signed and the attached Declaration be approved, HAS ADOPTED THIS DECISION: Article 1 The signing of the Regional Convention on pan-Euro-Mediterranean preferential rules of origin is hereby approved on behalf of the European Union, subject to the conclusion of the said Convention (1). Article 2 The Declaration set out in the Annex to this Decision is hereby approved on behalf of the European Union. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Convention on behalf of the European Union subject to its conclusion and to make the Declaration set out in the Annex to this Decision. Article 4 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 14 April 2011. For the Council The President FAZEKAS S. (1) The text of the Convention will be published together with the Decision on its conclusion. ANNEX DECLARATION The European Union states that the reference to Kosovo prejudges neither the European Union Member States position nor any European Union position on the status of Kosovo nor the European Union Member States right to determine their relations with Kosovo.